FILED
                             NOT FOR PUBLICATION                            JUN 11 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRISTONY HARAHAP and                            No. 10-70221
CHANDRA SARAGIH,
                                                 Agency Nos.         A096-356-388
              Petitioners,                                           A096-364-570

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted June 7, 2013 **
                                Pasadena, California

Before: GOULD and N.R. SMITH, Circuit Judges, and DU, District Judge.***

       Petitioners Christony Harahap and Chandra Saragih, natives and citizens of

Indonesia, seek review of the decision of the Board of Immigration Appeals (BIA)


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
              The Honorable Miranda Du, District Judge for the U.S. District Court
for the District of Nevada, sitting by designation.
affirming an Immigration Judge’s denial of their claims for withholding of

removal. Petitioners did not challenge the BIA’s denial of their applications for

asylum or for protection under Convention Against Torture; therefore, these claims

are waived. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996). We

have jurisdiction under 8 U.S.C. § 1252, and we deny the petition for review.

      Substantial evidence supports the BIA’s finding that Petitioners did not

suffer past persecution. Petitioners were victims of crime and discrimination at

least in part on account of their Christian faith. However, these experiences,

considered individually or cumulatively, do not compel the conclusion that

Petitioners suffered past persecution. Wakkary v. Holder, 558 F.3d 1049, 1059–60

(9th Cir. 2009).

      Substantial evidence also supports the BIA’s conclusion that Petitioners are

not entitled to withholding of removal based on their disfavored-group status.

Petitioners’ “showing of ‘disfavor’ was relatively low, [so] it only slightly offsets

the need to show individual risk.” See Halim v. Holder, 590 F.3d 971, 979 (9th

Cir. 2009). Petitioners’ individual claims were undercut by their families’

continued residence in Indonesia without harm. Sinha v. Holder, 564 F.3d 1015,

1022 (9th Cir. 2009). Petitioners did not demonstrate sufficient individualized risk

to show it is more likely than not that they would be persecuted in Indonesia. See

Wakkary, 558 F.3d at 1066 (“[a]n applicant for withholding of removal will need
to adduce a considerably larger quantum of individualized-risk evidence to prevail

than would an asylum applicant”).

      DENIED.